                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN BERNHOLT, and BERNHOLT
DESIGN SOLUTIONS, INC.,
                                                                 8:19CV419
                     Plaintiffs,

       vs.                                           FINAL PROGRESSION ORDER
                                                             (AMENDED)
JEFF ALLEN,    ABP ENGINEERING,
LLC,  MMIS HOLDINGS, LLC, and
MIDWEST MECHANICAL INDUSTRIAL
SERVICES, LLC,

                     Defendants.



      IT IS ORDERED that the parties’ joint motion to modify the progression order is
      granted. (Filing No. 62). The unexpired deadlines in the final progression order are
      amended as follows:

      1)     The status conference to discuss case progression, the parties’ interest in
             settlement, and the trial and pretrial conference settings with the
             undersigned magistrate judge is continued from May 18, 2021 to June 22,
             2021 at 11:00 a.m. by telephone. Counsel shall use the conferencing
             instructions assigned to this case to participate in the conference.

      2)     Motions to compel written discovery under Rules 33, 34, 36, and 45 must
             be filed by July 6, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
      retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s):              May 10, 2021.
             For the defendant(s):              June 21, 2021.
             Plaintiff(s)’ rebuttal:            July 6, 2021.

4)    The deposition deadline, including but not limited to depositions for oral
      testimony only under Rule 45, is July 6, 2021.

5)    The deadline for filing motions to dismiss and motions for summary
      judgment is July 6, 2021.

6)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is July 6, 2021.

7)    Motions in limine shall be filed seven days before the pretrial conference. It
      is not the normal practice to hold hearings on motions in limine or to rule on
      them prior to the first day of trial. Counsel should plan accordingly.

8)    The parties shall comply with all other stipulations and agreements recited
      in their Rule 26(f) planning report that are not inconsistent with this order.

9)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 3rd day of May, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
